Citation Nr: 0633621	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  01-02 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for left cervical rib 
syndrome/thoracic outlet syndrome with left shoulder pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from May 1960 to May 
1963, and from August 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

On a VA Form 9 dated in October 2005, the veteran indicated 
that he desired an "interview" with a RO hearing officer 
before having a personal hearing with the Board.  In a 
December 2005 letter from the veteran to his representative, 
which was forwarded to the RO by the representative in 
January 2006 and received at the Board in August 2006, the 
veteran reiterated that he desired a hearing before the 
Board.  The Board notes that, while the veteran had a hearing 
at the RO in June 2002, much evidence has been received since 
the hearing, and the RO has not responded to the veteran's 
2005 request for a meeting with a RO hearing officer.  There 
is no indication in the record that the veteran has withdrawn 
his request.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the 
veteran for a hearing with a 
decision review officer, who can 
review the evidence and argument 
received since the June 2002 
hearing, and thereafter take the 
veteran's testimony.  The veteran 
should be given notice of the 
hearing and opportunity to prepare.  

2.  The Decision Review Officer 
should undertake any additional 
development deemed appropriate in 
light of the testimony and evidence 
received.  Thereafter, adjudicatory 
action should be taken and, if the 
benefit sought is not granted, a 
supplemental statement of the case 
should be issued.

3.  The RO should clarify whether 
the veteran desires a hearing before 
a member of the Board sitting at the 
RO, or by way of video conference 
with the Board from the RO, or at 
the Board in Washington, D.C.  If 
the veteran desires a Board hearing 
at the RO or by way of video 
conference, the hearing should be 
scheduled by the RO.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

